J-S30032-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    DONALD TROUTMAN,

                             Appellant                No. 1669 WDA 2017


                 Appeal from the PCRA Order October 19, 2017
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0004416-2007


    COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    DONALD TROUTMAN,

                             Appellant                No. 1699 WDA 2017


                    Appeal from the Order November 6, 2017
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0004416-2007


BEFORE: BENDER, P.J.E., STABILE, J., and STRASSBURGER, J.*

DISSENTING MEMORANDUM BY BENDER, P.J.E.:             FILED JUNE 07, 2018

        I respectfully dissent. The post-conviction court states in its opinion,

“This court has conducted an additional review of the PCRA petition and would

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S30032-18



request that in light of Commonwealth v. Muniz, 164 A.3d 1189 (2017)[,]

… the matter be remanded for further consideration.” PCRA Court Opinion,

1/24/18, at 1 (single page). I can see no reason not to comply with the trial

court’s request for a remand for further consideration.




                                    -2-